Citation Nr: 0119059	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a facial condition.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating action of the Manchester, 
New Hampshire Regional Office (RO) of the Department of 
Veterans Affairs (VA).  



REMAND

In a July 2001 response to a request for clarification from 
the RO, the veteran indicated that he declined a video 
hearing but wanted a hearing before a Member of the Board at 
the RO.  As an appellant is entitled to a hearing if one is 
requested, further development is warranted.  38 C.F.R. § 
20.700 (2000).

The case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
travel board hearing as requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




